THREADGILL, Judge.
The written order of probation in this case includes a special condition that Appellant submit to random drug tests. This condition was not orally announced by the judge at the sentencing hearing. We therefore reverse the written order of probation and remand for correction so that the written order conforms to the oral pronouncement. Williams v. State, 542 So.2d 479 (Fla. 2d DCA 1989).
We also strike court costs and attorney’s fees without prejudice to the state to seek reimposition after proper notice and opportunity is afforded Appellant to be heard.
Appellant’s sentence is otherwise affirmed.
RYDER, A.C.J., and DANAHY, J., concur.